 


 HR 2423 ENR: Women’s Suffrage Centennial Commemorative Coin Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2423 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of ratification of the 19th Amendment to the Constitution of the United States, giving women in the United States the right to vote. 
 
 
1.Short titleThis Act may be cited as the Women’s Suffrage Centennial Commemorative Coin Act.  2.Findings; purpose (a)FindingsCongress finds the following: 
(1)Elizabeth Cady Stanton and Lucretia Mott organized the first Women’s Rights Convention in Seneca Falls, New York. 68 women and 32 men signed the Declaration of Sentiments at the Convention in July 1848.  (2)The Declaration of Sentiments was modeled after the Declaration of Independence and declared that all men and women are created equal, linking women’s rights directly to the founding ideals of the United States.  
(3)Suffrage activists, including Elizabeth Cady Stanton, Susan B. Anthony, Harriet Tubman, Sojourner Truth, Ida B. Wells, Jovita Idar, Inez Millholland, Mary Church Terrell, Anne Dallas Dudley, Carrie Chapman Catt, Alice Paul, Lucy Burns, Esther Hobart Morris, and many others, conducted over 900 local, State, and Federal campaigns over a 72-year time span to win women the right to vote.  (4)On November 6, 1917, New York granted women the right to vote, which was an act that created momentum for the national movement that culminated in the ratification of the 19th Amendment to the Constitution of the United States 3 years later.  
(5)The 19th Amendment to the Constitution of the United States (The Susan B. Anthony Amendment) guarantees all United States women the right to vote and was passed by the 66th Congress of the United States on June 4, 1919.  (6)On August 9, 1920, right before the ratification period was set to expire, Governor Albert H. Roberts called a special session of the Tennessee General Assembly to consider the amendment. Pro-suffrage and anti-suffrage activists from around the country descended on Nashville, Tennessee, intent on influencing the legislature.  
(7)After the amendment was defeated in a 48–48 tie vote, Tennessee State Representative Harry T. Burn from McMinn County cast the deciding favorable vote after receiving a note from his mother, Phoebe Ensminger Burn, imploring him to vote yes for ratification.  (8)On August 18, 1920, Tennessee became the 36th and final State needed to pass the 19th Amendment, ensuring its ratification pursuant to Article V of the Constitution of the United States.  
(9)The 19th Amendment was ratified on August 26, 1920, when Secretary of State Bainbridge Colby issued a proclamation announcing it has become part of the Constitution of the United States.  (10)The ratification of the 19th Amendment marked the single largest extension of voting rights in United States history, enfranchising 27,000,000 American women in the United States.  
(b)PurposeThe purpose of this Act is— (1)to honor and commemorate the work of women suffrage activists in the late 19th and early 20th centuries;  
(2)to increase public awareness and appreciation for the history of the women’s suffrage movement; and  (3)to encourage all women in the United States to exercise their hard-won franchise and to become involved in civic life if they so choose.  
3.Coin specifications 
(a)$1 silver coinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 400,000 $1 coins, which shall— (1)weigh 26.73 grams;  
(2)have a diameter of 1.500 inches; and  (3)contain at least 90 percent silver.  
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.  (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.  
4.Design of coin 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the women who played a vital role in rallying support for the 19th Amendment to the Constitution of the United States.  (2)Designations and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin;  (B)an inscription of the year 2020; and  
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.  (b)SelectionThe design for the coins minted under this Act shall— 
(1)contain motifs that honor Susan B. Anthony, Elizabeth Cady Stanton, Carrie Chapman Catt, Harriet Tubman, Mary Church Terrell, Alice Paul, Lide Meriwether, Ida B. Wells, and other suffrage activists of the late 19th century and early 20th centuries;  (2)be selected by the Secretary, after consultation with the Smithsonian Institution’s American Women’s History Initiative, and the Commission of Fine Arts; and  
(3)be reviewed by the Citizens Coinage Advisory Committee.  5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.  
(b)Mint facilitiesOnly one facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.  (c)Period for issuanceThe Secretary may issue coins under this Act only during the period beginning on January 1, 2020, and ending on December 31, 2020.  
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;  
(2)the surcharge provided in section 7(a) with respect to such coins; and  (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).  
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.  (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.  
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.  7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of $10 per coin for the $1 coin described under section 3(a).  
(b)DistributionSubject to section 5134(f) of title 31, United States Code, and section 8(2), all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Smithsonian Institution’s American Women’s History Initiative for the purpose of— (1)collecting, studying, and establishing programs relating to women’s contributions to various fields and throughout different periods of history that have influenced the direction of the United States; and  
(2)creating exhibitions and programs that recognize diverse perspectives on women’s history and contributions.  (c)AuditsThe Smithsonian Institution’s American Women’s History Initiative shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).  
8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and  
(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7(b) until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.  9.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
